SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-held Company Corporate Taxpayers’ ID (CNPJ/MF): 33.042.730/0001-04 Company Registry (NIRE): 35300396090 CALL NOTICE FOR THE ANNUAL SHAREHOLDERS’ MEETING The Shareholders of COMPANHIA SIDERÚRGICA NACIONAL are hereby invited to attend the Annual Shareholders' Meetings to be held on April 28, 2016, at 11:00 a.m., at the Company's headquarters, located at Av. Brig. Faria Lima, 3400, 20º andar, in the city and state of São Paulo, to resolve on the following agenda: 1) To acknowledge Management’s accounts and examine, discuss and vote on the financial statements for the fiscal year ended December 31, 2015; 2) To resolve on the allocation of net income for the fiscal year ended December 31, 2015; 3) to determine the overall annual compensation of the administrators for fiscal year 2016; 4) To define the number of members of the Company’s Board of Directors and elect its members; and 5) To change the large circulation newspaper in which the Company publishes its notices. Note that a minimum of 5% of the Company’s voting capital is needed to request the adoption of a cumulative voting procedure. We would ask all those Shareholders whose shares are held in custody to present an up-to-date statement of their shareholdings issued by the custodial body, and those who wish to be represented by proxy to observe the terms of paragraph 1 of article 126 of Law 6404/76 and deliver, to the Company’s headquarters, their powers of attorney with special powers for representation at the Shareholders' Meeting that is the object of this notice not later than forty-eight (48) hours prior to the date of the meeting in order to facilitate services to shareholders. All the documentation related to the material on the agenda is available to shareholders at the Company’s headquarters, as well as on the websites of the Brazilian Securities and Exchange Commission – CVM (www.cvm.gov.br), the Securities, Commodities and Futures Exchange – BM&FBovespa (www.bmfbovespa.com.br) and the Company (www.csn.com.br/ri). São Paulo, April 6, 2016. Benjamin Steinbruch Chairman of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 6, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
